The Court said they would not refuse to swear him, and added that if it appeared from his testimony that he was the paramour, they should recommend to the solicitor-general to lay the case before the grand jury, in order that an indictment might be found against him.
The counsel for the libellant suggested, that he proposed that the witness should testify that he knew the respondent to have committed the crime, without naming the other party. But the Court said they should inquire of him, with whom it was committed. Upon this, the libellant declined calling the witness, and the libel was continued fat further evidence.